UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID STEIN,
Plaintiff-Appellant,

v.                                                                    No. 98-2474

REBECCA HORWITZ,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CA-98-948-MJG)

Submitted: June 1, 1999

Decided: September 13, 1999

Before ERVIN, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Peter Michael Callegary, CALLEGARY & CALLEGARY, Balti-
more, Maryland, for Appellant. David B. Applefeld, John Catizone,
GOLDBERG, PIKE & BESCHE, P.C., Baltimore, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

After his original suit was dismissed for lack of personal jurisdic-
tion, David Stein again filed suit against Rebecca Horwitz for injuries
Stein received as a result of an April 1995 vehicular accident alleg-
edly due to Horwitz's negligence. Stein and Horwitz were both stu-
dents at Johns Hopkins University in Baltimore at the time of the
accident. Although Stein is a Maryland resident, Horwitz left Mary-
land after she graduated from the university in 1996, and is now a res-
ident of either California or New York.1 The district court dismissed
the action for lack of personal jurisdiction.

Stein bears the burden of establishing that personal jurisdiction
exists. See Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 59-60 (4th Cir.
1993). A federal court sitting in diversity possesses personal jurisdic-
tion over a nonresident defendant if: (1) an applicable long-arm stat-
ute confers jurisdiction; and (2) the assertion of that jurisdiction is
consistent with constitutional due process. See Ellicott Mach. Corp.
v. John Holland Party Ltd., 995 F.2d 474, 477 (4th Cir. 1993); Blue
Ridge Bank v. Veribanc, Inc., 755 F.2d 371, 373 (4th Cir. 1985). With
regard to the first consideration, federal courts must accept as binding
the interpretation of Maryland's long-arm statute rendered by the
Maryland Court of Appeals. See Mylan Labs., Inc. , 2 F.3d at 61. With
regard to the second consideration, a court's exercise of personal
jurisdiction over a nonresident defendant is consistent with the Due
Process Clause if the defendant has sufficient "minimum contacts"
with the forum state such that requiring the defendant to defend her
interests in the forum state "does not offend`traditional notions of fair
play and substantial justice.'" International Shoe Co. v. Washington,
326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,
463 (1940)); see Lesnick v. Hollingsworth & Vose Co., 35 F.3d 939,
942 (4th Cir. 1994). The minimum contacts prong focuses on whether
"the defendant has created a substantial connection to the forum state
_________________________________________________________________
1 The complaint alleged that Horwitz is a resident of California. How-
ever, Horwitz maintains that she is a resident of New York state. We
need not resolve the matter; what is significant for present purposes is
that Horwitz is not a Maryland resident.

                    2
by action purposefully directed toward the forum state or otherwise
invoking the benefits and protections of the laws of the state."
Lesnick, 35 F.3d at 945-46. This court reviews a dismissal for lack of
personal jurisdiction de novo. See Koehler v. Dodwell, 152 F.3d 304,
307 (4th Cir. 1998).

Stein contends that the following sections of Maryland's long-arm
statute confer jurisdiction over Horwitz:

          A court may exercise personal jurisdiction over a person,
          who directly or by an agent:

          (1) Transacts any business or performs any character of
          work or service in the State;

          (2) Contracts to supply goods, food, services or manufac-
          tured products in the State; [or] . . .

          (4) Causes tortious injury in the State or outside of the
          State by an act or omission outside the State if he regu-
          larly does or solicits business, engages in any other
          persistent course of conduct in the State or derives sub-
          stantial revenue from goods, food, services, or manu-
          factured products used or consumed in the State. . ..

Md. Cts. & Jud. Proc. § 6-103(b)(4) (1998). Stein argues that the rele-
vant time frame for assessing whether these statutory sections were
satisfied is the time of the accident, and he asserts that Horwitz's con-
nections to Maryland as of April 1995 satisfy the statutory conditions.

We find that the district court does have personal jurisdiction over
Horwitz in this case. As to Maryland's long-arm statute, we find that
the district court erred in focusing exclusively on whether Horwitz
had contacts with Maryland at the time the suit was filed.2 Under
_________________________________________________________________
2 The purpose of Maryland's long-arm statute is to expand Maryland's
exercise of personal jurisdiction to the limits allowed by the Due Process
Clause, and it is therefore permissible to collapse the two-step personal
jurisdiction inquiry into a single analysis. See Ellicott Mach. Corp., 995
F.2d at 477. However, because the issue of the timing of the assessment
of a defendant's contacts with the forum state is slightly different under
Maryland's long-arm statute and the Due Process Clause, we find it use-
ful in this instance to retain the two-step inquiry.

                    3
Maryland law, either Horwitz's activities in Maryland at the time of
the accident, or her Maryland activities at the time this suit was filed,
may satisfy the conditions of section (4) of Maryland's long-arm stat-
ute. Cf. Power Conversion, Inc. v. Saft America, Inc., 672 F. Supp.
224, 229-30 (D. Md. 1987) ("The fact that plaintiff left Maryland . . .
is not, however, dispositive, since here defendant was a resident of the
State at the time of the cause of action arose ... though it occurred
elsewhere, [the action] bore a substantial relationship to the State."
(internal quotation marks omitted)); McLaughlin v. Copeland, 435 F.
Supp. 513, 527 n.9 (D. Md. 1977) ("The activities amounting to a per-
sistent course of conduct may occur before the tortious conduct or
after." (citations omitted)). As of April 1995, Horwitz was living in
Maryland while attending Johns Hopkins University. 3 She therefore
conducted fairly significant activities within the state that would sat-
isfy at least section (4) and perhaps section (1) of Maryland's long-
arm statute.4

As to the due process considerations, we assess Horwitz's contacts
with Maryland at the time of the accident. See Steel v. United States,
813 F.2d 1545, 1549 (9th Cir. 1987); cf. Rossman v. State Farm Mut.
Auto. Ins. Co., 832 F.2d 282, 287 n.2 (4th Cir. 1987); Connecticut
Aircraft Corp. v. Smith, 574 F. Supp. 626, 630 (D. Conn. 1983). Hor-
witz was attending Johns Hopkins University in Baltimore in April
1995, and as a result had relatively significant contacts with the state.
We find that such contacts created "a substantial connection" to
Maryland such that asking Horwitz to defend her interests in Mary-
land does not "offend traditional notions of fair play and substantial
_________________________________________________________________
3 We express no opinion as to whether Horwitz was a citizen of Mary-
land while she attended college.
4 The record does not conclusively disclose that Horwitz contracted to
supply any goods or services while in Maryland, and therefore it is not
clear whether she satisfied section (2) of the long-arm statute. It is possi-
ble that Stein relied on this provision because he thought that Horwitz
was employed by Johns Hopkins University. However, Horwitz contends
that she was only a volunteer in the athletic department rather than an
employee of the university. Because these facts are in dispute, we
express no opinion as to whether section (2) confers personal jurisdiction
over Horwitz.

                    4
justice." International Shoe, 326 U.S. at 316; Lesnick, 35 F.3d at 945-
46.5

Horwitz alternatively moved the district court to dismiss Stein's
suit for improper venue and because the action was dismissed previ-
ously for lack of personal jursidiction. Because we find the district
court erred in dismissing for lack of personal jurisdiction, Horwitz
would now urge this court to affirm the dismissal on the alternate
ground of improper venue. However, the district court may transfer
the case if it has been filed in an improper venue or if it is in the inter-
est of justice, and the district court did not consider the venue issue
in its opinion. See 28 U.S.C.A. § 1406 (West 1993 & Supp. 1999).
Furthermore, the district court did not address the question of whether
the action was barred because of the earlier dismissal. We decline to
address these questions until the district court has an opportunity to
do so.

Accordingly, we vacate the district court's order dismissing this
case for lack of personal jurisdiction and remand for further proceed-
ings. We dispense with oral argument because the facts and legal con-
_________________________________________________________________

5 We disagree with Horwitz's argument that Geelhoed v. Jensen, 352
A.2d 818 (Md. 1976), supports the result reached by the district court.
In Geelhoed, a Maryland resident plaintiff-husband sued a non-resident
defendant for having sexual relations with plaintiff's wife. See id. at 820.
The defendant had lived in Maryland for two years, during which time
he became acquainted with plaintiff's wife. See id. However, he had
moved to another state by the time the suit was filed. See id. The Mary-
land Court of Appeals held that it possessed general personal jurisdiction
over the defendant. See id. at 824-25. Horwitz attempts to distinguish
Geelhoed from her own situation by arguing that the tortious act at issue
in Geelhoed, sexual relations, occurred in Maryland, whereas the acci-
dent in this case occurred outside of Maryland. However, this is incor-
rect; the Maryland court specifically noted that the only provable acts of
sexual intercourse occurred in Montreal, Canada. See id. at 820-21. By
focusing the inquiry on defendant's contacts with Maryland at the time
of the alleged wrongful acts, even when the acts occurred outside of the
forum state, Geelhoed supports the assertion of personal jurisdiction in
the instant case.

                     5
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

VACATED AND REMANDED

                    6